DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: the steps of providing and displaying claim 16, the step of capturing a plurality of digital images in claim 17, the step of selecting a key subject point in two of said plurality of digital images in claim 18, the step of performing a horizontal image translation of said two of said plurality of digital images about said key subject point in claim 19, the step of generating a depth map from said two of said plurality of digital images of the scene in claim 20, the step of performing an interphasing of said two of said plurality of digital images in claim 21, the step of communicating the multidimensional digital image in claim 22, the step of displaying the multidimensional digital image on said display in claim 23.
The corresponding structures are identified in the specification for the steps of providing and displaying in paragraphs [0065-0068], the step of capturing a plurality of digital images in paragraphs [00134 and 00140], the step of selecting a key subject point in two of said plurality of digital images in paragraphs [00133-00134, 00136, 00140], the step of performing a horizontal image translation of said two of said plurality of digital images about said key subject point in paragraphs [00115 and 00144], the step of generating a depth map from said two of said plurality of digital images of the scene in paragraph [00144], the step of performing an interphasing of said two of said plurality of digital images in paragraphs [00160 and 00163], the step of communicating the multidimensional digital image in paragraph [00167], the step of displaying the multidimensional digital image on said display in paragraph[0092].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7-28 of copending Application No. 17/333721in view of Nims et al. (US 20160227184 A1). 
Claim 1 of the application and claim 1 of the co-pending application claim the same scope of the invention. Claim 1 of the co-pending application does not include a first smart device having a first memory device for storing an instruction; a first processor in communication with said first memory device and configured to execute said instruction; a display in communication with said first processor, said second smart device in communication with said first smart device; a third smart device having a third memory device for storing an instruction; and a third processor in communication with said third memory device, said third smart device in communication with said first smart device and said second smart device.
Nims discloses a system (fig. 2) to capture a plurality of two dimensional digital source images of a scene (301 of fig. 4, [0090] cameras capture images at a scene) and transmit a modified pair of images to a at least one users for viewing (306 of fig. 4), the system comprising: a first smart device having a first memory device for storing an instruction (220 and memory of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1); a first processor in communication with said first memory device and configured to execute said instruction (220 and processor of fig. 2); a display (305 of fig. 4, [0075]) in communication with said first processor (220 of fig. 2, [0071] the server system 260 
Taking the teachings of Co-pending application and Nims together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify Nims into the co-pending application to provide one technical improvement of the stitching techniques discussed herein is to generate a seamless smooth image and remove/minimize these image artifacts, as shown for example by reference numerals.
Application 17/333812
Co-pending Application 17/333,721
1. A system to capture a plurality of two dimensional digital source images of a scene and transmit a modified pair of images to a at least one users for viewing, the system comprising: 
a first smart device having a first memory device for storing an instruction; a first processor in communication with said first memory device and configured to execute said instruction; a display in communication with said first processor; 

a second smart device having a second memory device for storing an instruction; a second processor in communication with said second memory device and configured to execute said instruction; a plurality of digital image capture devices in communication with said second processor and each image capture device configured to capture a digital image of the scene, said plurality of digital image capture devices positioned linearly in series within approximately an interpupillary distance width, wherein a first digital image capture devices is centered proximate a first end of said interpupillary distance width, a second digital image capture devices is centered on a second end of said interpupillary distance width, and any remaining said plurality of digital image 




said second smart device in communication with said first smart device; a third smart device having a third memory device for storing an instruction; and a third processor in communication with said third memory device, said third smart device in communication with said first smart device and said second smart device.


2. The system of claim 1, wherein said second processor executes an instruction to capture a plurality of digital images of the scene by said plurality of digital image capture devices.













3. The system of claim 2, wherein said third processor executes an instruction to automatically select a key subject point in two of said plurality of digital images and said third processor aligns said two of said plurality of digital images about said key subject point.

4. The system of claim 2, wherein said third processor executes an instruction to enable the user to select a key subject point in two of said plurality of digital images via an input to said third processor and said third processor 

5. The system of claim 2, wherein said third processor executes an instruction to perform a horizontal image translation of said two of said plurality of digital images about a key subject point, wherein said two of said plurality of digital images are aligned with said key subject point overlapping in each of said two of said plurality of digital images of the scene.

6. The system of claim 5, wherein said third processor executes an instruction to generate a depth map from said two of said plurality of digital images of the scene.

7. The system of claim 6, wherein said third processor executes an instruction to perform an interphasing of said two of said plurality of digital images relative to said key subject point to introduce a binocular disparity 

8. The system of claim 7, wherein said third processor executes an instruction to communicate said multidimensional digital image from said third processor to said first processor.

9. The system of claim 8, wherein said first processor executes an instruction to display said multidimensional digital image on said display.
10. The system of claim 9, wherein said display is configured having an alternating digital parallax barrier.

11. The system of claim 9, wherein said display is configured as a plurality of pixels having a refractive element integrated therein, said refractive element having a plurality of sub-elements aligned therewith said plurality of pixels.

12. The system of claim 11, wherein each of said plurality sub-elements is configured having a cross-section shaped as an arc.

13. The system of claim 11, wherein each of said plurality sub-elements is configured having a cross-section shaped as a dome.

14. The system of claim 11, wherein each of said plurality sub-elements is configured having a cross-section shaped as repeating flat sections and trapezoid sections, each of said trapezoid sections having an incline angle and a decline angle.

15. The system of claim 1, wherein said display is configured to display said multidimensional digital image utilizes at least one layer selected from the group consisting of a lenticular lens, a barrier screen, a parabolic lens, an overlay, a waveguide, and combinations thereof.

16. A method of capturing a plurality of two dimensional digital source images of a scene and transmit a modified pair of images to a plurality of users for viewing, said method comprising the steps of: providing 

a first smart device having a first memory device for storing an instruction, a first processor in communication with said first memory device and configured to execute said instruction, a display in communication with said first processor, said display configured to display a multidimensional digital image, 


a second smart device having a second memory device for storing an instruction, a second processor in communication with said second memory device and configured to execute an instruction, a plurality of digital image capture devices in communication with said second processor and each image capture 










second smart device in communication with said first smart device, a third smart device having a third memory device for storing an instruction; and a third processor in communication with said third memory device and configured to execute said instruction, said third smart device in communication with said first smart device and said second smart device; and displaying the multidimensional digital image on said display.


17. The method of claim 16, further comprising the step of capturing a plurality of digital images of the scene by said plurality of digital image capture devices, via said second processor.

18. The method of claim 17, further comprising the step of selecting a key subject point in two of said plurality of digital images and said third processor aligns said two of 

19. The method of claim 18, further comprising the step of performing a horizontal image translation of said two of said plurality of digital images about said key subject point, wherein said two of said plurality of digital images are aligned with said key subject point overlapping in each of two of said plurality of digital images of the scene, via said third processor.

20. The method of claim 19, further comprising the step of generating a depth map from said two of said plurality of digital images of the scene, via said third processor.

21. The method of claim 20, further comprising the step of performing an interphasing of said two of said plurality of digital images relative to said key subject point to introduce a binocular disparity 

22. The method of claim 21, further comprising the step of communicating the multidimensional digital image from said third processor to said first processor.

23. The method of claim 21, further comprising the step of displaying the multidimensional digital image on said display via said first processor.



Nims teaches a first smart device having a first memory device for storing an instruction; a first processor in communication with said first memory device and configured to execute said instruction; a display in communication with said first processor; 

a smart device having a memory device for storing an instruction; a processor in communication with said memory device configured to execute said instruction; and a plurality of digital image capture devices in communication with said processor and each image capture device configured to capture a digital image of the scene, said plurality of digital image capture devices positioned linearly in series within approximately an interpupillary distance width, wherein a first digital image capture devices is centered proximate a first end of said interpupillary distance width, a second digital image capture devices is centered on a second end of said interpupillary distance width, and any remaining said plurality of digital image 
2. The system of Claim 1, further comprising a display in communication with said processor, said display configured to display a multidimensional digital image.
Nims teaches said second smart device in communication with said first smart device; a third smart device having a third memory device for storing an instruction; and a third processor in communication with said third memory device, said third smart device in communication with said first smart device and said second smart device.


7. The system of Claim 2, wherein said processor executes an instruction to display said digital image of the scene on said display. 
9. The system of Claim 7, wherein said processor executes an instruction to capture a 

8. The system of Claim 7, wherein said processor executes an instruction to generate a message on said display to instruct the user to position said plurality of digital image capture devices a distance from a key subject of the scene.

10. The system of Claim 9, wherein said processor executes an instruction to automatically select a key subject point in two of said plurality of digital images and said processor aligns said images about said key subject point.


11. The system of Claim 9, wherein said processor executes an instruction to enable the user to select a key subject point in two of said plurality of digital images via an input from said display and said processor aligns 

12. The system of Claim 9, wherein said processor executes an instruction to perform a horizontal image translation of said two of said plurality of digital images about a key subject point, wherein said two of said digital images are aligned with said key subject point overlapping in each of said two of said plurality of digital images of the scene.


13. The system of Claim 12, wherein said processor executes an instruction to generate a depth map from said two of said plurality of digital images of the scene.

14. The system of Claim 13, wherein said processor executes an instruction to perform an interphasing of said two of said plurality of digital images relative to said key subject 

15. The system of Claim 9, wherein said processor executes an instruction to display said multidimensional digital image on said display.


16. The system of Claim 15, wherein said display is configured having alternating digital black lines.





17. The system of Claim 15, wherein said display is configured as a plurality of pixels having a refractive element integrated therein, said refractive element having a plurality of sub-elements aligned therewith said plurality of pixels.

18. The system of Claim 17, wherein each of said plurality sub-elements is configured having a cross-section shaped as an arc.

19. The system of Claim 17, wherein each of said plurality sub-elements is configured having a cross-section shaped as a dome.

20. The system of Claim 17, wherein each of said plurality sub-elements is configured having a cross-section shaped as repeating flat sections and trapezoid sections, each of said trapezoid sections having an incline angle and a decline angle.

21. The system of Claim 2, wherein said display is configured to display said multidimensional digital image utilizes at least one layer selected from the group consisting of a lenticular lens, a barrier screen, a parabolic lens, an overlay, a waveguide, and combinations thereof.

22. A method of generating a multidimensional digital image of a scene from at least two 2D (two dimensional) digital images for a user, said method comprising the steps of: providing 

Nims teaches a first smart device having a first memory device for storing an instruction, a first processor in communication with said first memory device and configured to execute said instruction, a display in communication with said first processor, said display configured to display a multidimensional digital image, 

a smart device having a memory device for storing an instruction, a processor in communication with said memory device and configured to execute said instruction, a plurality of digital image capture devices in communication with said processor and each image capture device configured to capture a 

23. The method of Claim 22, further comprising the step of generating a message on said display to instruct the user to position said plurality of digital image capture devices a distance from a key subject of the scene.

Mins teaches said second smart device in communication with said first smart device, a third smart device having a third memory device for storing an instruction; and a third processor in communication with said third memory device and configured to execute said instruction, said third smart device in communication with said first smart device and said second smart device; and displaying the multidimensional digital image on said display.


24. The method of Claim 23, further comprising the step of capturing a plurality of digital images of the scene by said plurality of digital image capture devices.


25. The method of Claim 24, further comprising the step of selecting a key subject point in two of said plurality of digital images and said processor aligns said two of said 

26. The method of Claim 25, further comprising the step of performing a horizontal image translation of said two of said plurality of digital images about said key subject point, wherein said two of said plurality of digital images are aligned with said key subject point overlapping in each of two of said plurality of digital images of the scene.

27. The method of Claim 25, further comprising the step of generating a depth map from said two of said plurality of digital images of the scene.

28. The method of Claim 25, further comprising the step of performing an interphasing of said two of said plurality of digital images relative to said key subject 

Nims teaches the step of communicating the multidimensional digital image from said third processor to said first processor.


Nims teaches the step of displaying the multidimensional digital image on said display via said first processor.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nims et al. (US 20160227184 A1) in view of Khwaja et al. (US 20200020075 A1).
Regarding claim 1, Nims discloses a system (fig. 2) to capture a plurality of two dimensional digital source images of a scene (301 of fig. 4, [0090] cameras capture images at a scene) and transmit a modified pair of images to a at least one users for viewing (306 of fig. 4), the system comprising: 
a first smart device having a first memory device for storing an instruction (220 and memory of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1); 
a first processor in communication with said first memory device and configured to execute said instruction (220 and processor of fig. 2); 
a display (305 of fig. 4, [0075]) in communication with said first processor (220 of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1); 
a second smart device having a second memory device for storing an instruction (222 and memory of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1); 
a second processor in communication with said second memory device and configured to execute said instruction (222 and processor of fig. 2); 
a plurality of digital image capture devices ([0039, 0071, and 0090], cameras) in communication with said second processor and each image capture device configured to capture a digital image of the scene (301 of fig. 4), 

a third smart device having a third memory device for storing an instruction (260 and memory of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1 and illustrate one possible implementation of computer system 10. ); and 
a third processor in communication with said third memory device (260 and processor of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1 and illustrate one possible implementation of computer system 10), said third smart device (260 of fig. 2) in communication with said first smart device and said second smart device (220 and 222 of fig. 2).
Nims does not teach said plurality of digital image capture devices positioned linearly in series within approximately an interpupillary distance width, 
wherein a first digital image capture devices is centered proximate a first end of said interpupillary distance width, 
a second digital image capture devices is centered on a second end of said interpupillary distance width, and 
any remaining said plurality of digital image capture devices are evenly spaced therebetween. 
Khwaja teaches said plurality of digital image capture devices positioned linearly in series within approximately an interpupillary distance width (ICS of figs. 3-5, L2, R3, L1, R2 of fig. 5, [0050] an ICS may correspond to an approximate or average distance between the pupils, or the inter-pupillary distance (IPD), of a person's eyes), 

a second digital image capture devices is centered on a second end of said interpupillary distance width (R2 of fig. 5), and 
any remaining said plurality of digital image capture devices are evenly spaced therebetween (R3 and L1 of fig. 5).
Taking the teachings of Nims and Khwaja together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the arrangement of cameras of Khawaja into the system of Nims to provide one technical improvement of the stitching techniques discussed herein is to generate a seamless smooth image and remove/minimize these image artifacts, as shown for example by reference numerals 212b and 214b in FIG. 1 ([0037] of Khwaja).
Regarding claim 16, Nims discloses a method (fig. 2) of capturing a plurality of two dimensional digital source images of a scene (301 of fig. 4, [0090] cameras capture images at a scene) and transmit a modified pair of images to a plurality of users (220-224 of fig. 2) for viewing (305 of fig. 4, [0075]), said method comprising the steps of: providing 
a first smart device having a first memory device for storing an instruction (220 and memory of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1); 
a first processor in communication with said first memory device and configured to execute said instruction (220 and processor of fig. 2); 
a display (208 of fig. 1, 305 of fig. 4, [0075]) in communication with said first processor (220 of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to 
a second smart device having a second memory device for storing an instruction (222 and memory of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1); 
a second processor in communication with said second memory device and configured to execute said instruction (222 and processor of fig. 2); 
a plurality of digital image capture devices ([0039, 0071, and 0090], cameras) in communication with said second processor and each image capture device configured to capture a digital image of the scene (301 of fig. 4), 
said second smart device in communication with said first smart device (220 and 224 of fig. 2, [0073]),
a third smart device having a third memory device for storing an instruction (260 and memory of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1 and illustrate one possible implementation of computer system 10. ); and 
a third processor in communication with said third memory device (260 and processor of fig. 2, [0071] the server system 260 and user system 220 have attributes similar to computer system 10 of FIG. 1 and illustrate one possible implementation of computer system 10), said 
displaying the multidimensional digital image on said display ([0079]).
Nims does not teach said plurality of digital image capture devices positioned linearly in series within approximately an interpupillary distance width, 
wherein a first digital image capture devices is centered proximate a first end of said interpupillary distance width, 
a second digital image capture devices is centered on a second end of said interpupillary distance width, and any remaining said plurality of digital image capture devices are evenly spaced therebetween. 
Khwaja teaches said plurality of digital image capture devices positioned linearly in series within approximately an interpupillary distance width (ICS of figs. 3-5, L2, R3, L1, R2 of fig. 5, [0050] an ICS may correspond to an approximate or average distance between the pupils, or the inter-pupillary distance (IPD), of a person's eyes), 
wherein a first digital image capture devices is centered proximate a first end of said interpupillary distance width (L2 of fig. 5), 
a second digital image capture devices is centered on a second end of said interpupillary distance width (R2 of fig. 5), and 
any remaining said plurality of digital image capture devices are evenly spaced therebetween (R3 and L1 of fig. 5).
Taking the teachings of Nims and Khwaja together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the arrangement of cameras of Khawaja into the system of Nims to provide one improvement of the stitching techniques discussed herein is to generate a seamless smooth image and remove/minimize these image artifacts, as shown for example by reference numerals 212b and 214b in FIG. 1 ([0037] of Khwaja).
Regarding claims 2 and 17, Nims further teaches the system of claim 1, wherein said second processor executes an instruction to capture a plurality of digital images of the scene by said plurality of digital image capture devices ([0147 and 0149]).
Regarding claims 3 and 18, Nims further teaches the system of claim 2, wherein said third processor executes an instruction to automatically select a key subject point in two of said plurality of digital images and said third processor aligns said two of said plurality of digital images about said key subject point ([0021 and 0025] the processor executes an instruction to select a key subject point in the left digital image and the right digital image.
Regarding claim 4, Nims further teaches the system of claim 2, wherein said third processor executes an instruction to enable the user to select a key subject point in two of said plurality of digital images via an input to said third processor and said third processor aligns said two of said plurality of digital images about said key subject point ([0017] The system enables selection of a key subject point in the at least left digital image and at least right digital image, [0092]).
Regarding claims 5 and 19, Nims further teaches the system of claim 2, wherein said third processor executes an instruction to perform a horizontal image translation of said two of said plurality of digital images about a key subject point, wherein said two of said plurality of digital images are aligned with said key subject point overlapping in each of said two of said plurality of digital images of the scene (fig. 11 and 12, 1201 of fig. 12).

Regarding claims 7 and 21, Nims further teaches the system of claim 6, wherein said third processor executes an instruction to perform an interphasing of said two of said plurality of digital images relative to said key subject point to introduce a binocular disparity relative to said display therein a multidimensional digital image ([0021] Finally the processor operates a command to interphase columns of pixels of the plurality of image frames to generate the multidimensional digital master image using the key subject point to align the individual frames in the master image, [0023] the processor executes an instruction to interphase columns of pixels of the plurality of image frames to generate a multidimensional digital master image aligned to the key subject point, fig. 6.1, [0083]).
Regarding claims 8 and 22, Nims further teaches the system of claim 7, wherein said third processor executes an instruction to communicate said multidimensional digital image from said third processor to said first processor ([0073]).
Regarding claims 9 and 23, Nims further teaches the system of claim 8, wherein said first processor executes an instruction to display said multidimensional digital image on said display (305 of fig. 4, [0075] viewing screen 305-whether implemented on a smart phone, PDA, monitor, TV, tablet or other viewing device having stereo enabled viewing, via parallax barrier, barrier screen, overlays, waveguides or other viewing technology, capable of projecting information in a pixel format).
.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nims et al. (US 20160227184 A1) in view of Khwaja et al. (US 20200020075 A1) as applied to claims 1 and 9, and further in view of Niioka et al. (US 20120113100 A1).
Regarding claim 11, Nims modified by Khwaja teaches the system of claim 9. 
However, Nims modified by Khwaja does not teach wherein said display is configured as a plurality of pixels having a refractive element integrated therein, said refractive element having a plurality of sub-elements aligned therewith said plurality of pixels. 
	Niioka teaches wherein said display is configured as a plurality of pixels having a refractive element integrated therein (3 of fig. 2), said refractive element having a plurality of sub-elements aligned therewith said plurality of pixels (3a of fig. 3). 
Taking the teachings of teachings of Nims, Khwaja, and Niioka together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Niioka into the display of Nims in view of Khwaja to improve the fineness and have a higher so-called aperture ratio determined by the area ratio between the aperture and shielding part and contributing to the display luminance in order to improve the display luminance
Regarding claim 12, Nims modified by Khwaja and Niioka teaches the system of claim 11, Niioka further teaches wherein each of said plurality sub-elements is configured having a cross-section shaped as an arc (3a of fig. 3). 

Regarding claim 14, Nims modified by Khwaja and Niioka teaches the system of claim 11, Niioka further teaches wherein each of said plurality sub-elements is configured having a cross-section shaped as repeating flat sections and trapezoid sections (4 of fig. 1), each of said trapezoid sections having an incline angle and a decline angle (4R and 4L of fig. 1). 
Regarding claim 15, Nims modified by Khwaja teaches the system of claim 1. 
However, Lablas modified by Khwaja does not teach wherein said display is configured to display said multidimensional digital image utilizes at least one layer selected from the group consisting of a lenticular lens, a barrier screen, a parabolic lens, an overlay, a waveguide, and combinations thereof.
	Niioka teaches wherein said display is configured to display said multidimensional digital image utilizes at least one layer selected from the group consisting of a lenticular lens (3 of fig. 2, [0132]), a barrier screen ([0238]), a parabolic lens, an overlay, a waveguide, and combinations thereof.
	Taking the teachings of teachings of Nims, Khwaja, and Niioka together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Niioka into the display of Nims in view of Khwaja to improve the separation performance of the lens in order to increase the region in which a three-dimensional image is comfortably observed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trevor et al. (US 20190313085 A1) discloses TRAJECTORY SMOOTHER FOR GENERATING MULTI-VIEW INTERACTIVE DIGITAL MEDIA REPRESENTATIONS.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425